Title: [April 1760]
From: Washington, George
To: 




Tuesday April 1–1760. Crossd plowd the Fallow Field to day wch. contains 3.2.38 wch. shews that 2 Acres a day in Level ground already broke up may easily be accomplishd.
Doctor Laurie came here.
The Wind at No. West. Weather clear, somewhat Cool and drying.
Moon at its first rising remarkably red.
Recd. a Letter from Mr. Digges, Inclosing a Packet for Messrs. Nichos. & Withe wch. he desird I woud send under Cover to some Friend of mine in Williamsburg as it was to go by Clifton suspecting that Gentleman woud not deal fairly by it.
Began to prepare a Small piece of Ground of abt.  Yards Square at the lower Corner of my Garden to put Trefoil in—a little Seed given me by Colo. F[airfa]x Yesterday.

	
   
   The next day GW wrote a covering letter to accompany the packet. In the letter, addressed to Benjamin Waller, of the General Court, GW recited his differences with Clifton and Thomson Mason and argued strongly for his own position, which was that the court should “confirm the Opinion of the Commissioners” (2 April 1760, ViMtvL). Of the two interested parties named Digges, this reference is probably to William, since Ignatius, as an agent for Charles Carroll of Annapolis, consistently refused to cooperate in the Clifton proceedings (GW to Carroll, 31 July 1791, DLC:GW). In 1760 Robert Carter Nicholas (1728–1780), a burgess for York County, and George Wythe (1726–1806), the burgess for the College of William and Mary, were already recognized as having two of Virginia’s most talented legal minds.



   
   contains 3.2.38: He means 3 acres, 2 roods, 38 perches. A rood is 40 square rods or ¼ acre; a perch is 1 square rod or 1/160 acre.



   
   trefoil: Trifolium procumbens, hop clover, or hop trefoil. GW is probably referring to this plant when he mentions yellow clover and yellow trefoil.



 


Wednesday Apl. 2d. Got the above Ground ready for Sowing tomorrow. Begn. to Cross plow the first plowd Ground in the lower Pasture endeavouring to get it in Order for Sowg. Lucerne Seed In.
A Drying Southerly Wind & Warm.
 


Thursday April 3d. Sowd 17½ Drills of Trefoil Seed in the ground adjoining the Garden, numbering from the side next the

Stable (or Work Shop) the residue of them viz. 4 was sowd with Lucerne Seed—both done with design to see how these Seeds answer in that Ground.
Sowd my Fallow Field in Oats to day, and harrowed them in viz. 10½ Bushels. Got done about three Oclock.
Cook Jack after laying of the Lands in this Field went to plowing in the 12 Acre Field where they were Yesterday as did the other plow abt. 5 oclock after Pointing.
Got several Composts and laid them to dry in order to mix with the Earth brot. from the Field below to try their several Virtues.
Wind blew very fresh from South. Clouds often appeard, and sometimes threatned the near approach of Rain but a clear setting Sun seemd denoted the Contrary.

	
   
   sowd . . . oats to day: Avena sativa, the “common oat” in GW’s papers. GW did far less experimenting with varieties of oats than with wheat or field peas, perhaps because there was less selection in process among English and American growers. While president, he wrote to manager James Anderson, 29 Jan. 1797, that he was obtaining several bushels of an oat from beyond the Alleghenies “of a quality, it is said, inferior to none in the world” (DLC:GW). See entry for 8 Mar. 1787 for a note on the Poland oat.



 


Friday Apl. 4th. Sowd abt. one Bushl. of Barley in a piece of Ground near the Tobo. House in the 12 Acre Field.
Harrowd, & crossd Harrowd the Ground in the sd. Field intended for Lucerne.
Apprehending the Herrings were come Hauled the Sein but catchd only a few of them tho a good many of other sorts. Majr. Stewart and Doctr. Johnston came here in the Afternoon and at Night Mr. Richie attended by Mr. Ross solliciting Freight—promisd none.


   
   bushl. of barley: Hordeum vulgare, barley. Here GW is sowing spring barley, but his common practice is to use the winter variety (see entry for 2 Sept. 1763). “I tried it [spring barley] two or three years unsuccessfully” (GW to William Pearce, 23 Mar. 1794, NBLiHi). Elsewhere he mentions summer barley, Minorca barley, and English barley. For naked barley, see entry for 3 May 1788, and for bere barley, see entry for 10 April 1787.



   
   Herring came up the rivers of tidewater Virginia and Maryland every spring to spawn near the falls (VOYAGE“Narrative of a Voyage to Maryland, 1705–1706.” American Historical Review 12 (1906–7): 327–40., 335). On 15 Mar. 1760 Cary & Co. of London sent GW an invoice listing two new fish seines which were described as being “35 fathoms long each, each 20 feet deep all through, made of the best 3 thd. laid twine, small Inch Meshes, hung loose on the lines & well fixd with Leads & Corks” (DLC:GW). Those seines, however, probably did not arrive in time to be of much use to GW during this fishing season.


   
   
   Robert Stewart entered the Virginia Regiment in 1754. He was soon made captain and was with GW at Braddock’s Defeat, becoming

      

      one of GW’s favorite officers. In the fall of 1758 he became brigade major of the Virginia troops on GW’s recommendation, and in 1760 he was still in the service, stationed at Winchester. Dr. Johnston is probably Robert Johnston (Johnson), originally of James City County, who served as the surgeon in both GW’s and Col. William Byrd’s Virginia Regiments; he may have been attending the Virginia troops in Winchester at this time. Johnston, who voted for GW in the lively 1758 burgesses’ election in Frederick County, died in Frederick County in 1769 (CROZIER [1]William Armstrong Crozier, ed. Virginia Colonial Militia, 1651–1776. Baltimore, 1954., 40; election poll for Frederick County, 24 July 1758, DLC:GW).



   
   Archibald Ritchie (d. 1784) was a Scottish merchant in Hobbs Hole (Tappahannock, on the Rappahannock River, Essex County). Hector Ross, a merchant at Colchester, Fairfax County, bought tobacco and Indian corn from GW, and his establishment, in turn, served as a local store of convenience for clothing and minor necessities for GW’s white servants, his tenants, and his slaves.



 


Saturday Apl. 5th. Planted out 20 young Pine trees at the head of my Cherry Walk.
Recd. my Goods from York.
Hauld the Sein again catchd 2 or 3 White Fish more Herring than Yesterday & a great Number of Cats.
Richie and Ross went away.
Made another Plow the same as my former excepting that it has two Eyes and the other one.
So[uther]ly Wind, but not so fresh as that wch. blew Yesterday. However, it blew up a little Rain abt. Dark with a good deal of Lightning & some Thunder.

	
   
   white fish: shad. These fish usually ran in large numbers during April and May. cats: (VOYAGE“Narrative of a Voyage to Maryland, 1705–1706.” American Historical Review 12 (1906–7): 327–40., 335).



 


Sunday April 6th. Wind at No. Et. and Cool. About 3 Oclock it began Raining and continued to do so (moderately) for about an hour when it cleard, the Wind shifting So[uther]ly.
I just perceivd the Rye grass Seed wch. I sowd in the Garden to try its goodness was beginning to come up pretty thick; the Clovr., Lucerne, & Barley I discoverd above Ground, on the first Instant.
Majr. Stewart & Doctr. Johnston set out for Winchesr.
 


Monday April 7th. Raind till 6 Oclock pretty hard and then cleard—Wind So[uther]ly and Cloudy all day.
In the Evening Colo. Frog came here, and made me an offer of 2400 Acres of Land wch. he has in Culpeper for £400. This Ld. Lyes (according to his acct.) 46 Miles above The Falls of Rappahannock—is well Water’d Timberd & of a Fertile Soil—no Impr[ove]ments on it. I told him that I woud get Captn. Thomas

Fitzhugh to give me his Opinion of the Land when he went next to his Quarter not far from it—or I woud take it in my way from Fredk. when I next went up there as it lies he says only 8 Miles from the place where Josh. Nevil livd at the Pignut Ridge.
One Captn. Kennelly lives within a Mile of the Land and is well acquainted with it.
People kept Holliday.


   
   Col. John Frogg was living in Fauquier County but held land across Hedgman’s River in Culpeper County. The falls were just above Fredericksburg. Capt. Thomas Fitzhugh (1725–1768) lived at Boscobel in King George (now Stafford) County. Many of the military ranks held by men appearing in the diaries are in the colonial militia, in which the highest rank was that of colonel; Fitzhugh was a captain in the militia. Joseph Neville (many spellings) lived in the vicinity of the Neville’s ordinary shown on the 1755 edition of the Fry-Jefferson Map. Joseph and his brother, George, both operated ordinaries in the area. KENNELLY: probably James Kennerley, of Culpeper County, whose land was close to John Frogg’s (PRICHARDA. M. Prichard, comp. Abstracts from the County Court Minute Book of Culpeper County, Virginia, 1763–1764. Dayton, Va., 1930., 31).



   
   holliday: Easter Monday.



 


Tuesday April 8th. What time it began Raining in the Night I cant say, but at day break it was pouring very hard, and continued so, till 7 oclock when a Messenger came to inform me that my Mill was in great danger of blowing. I immediately hurried off all hands with Shovels &ca. to her assistance and got there myself just time enough to give her a reprieve for this time by Wheeling dirt into the place which the Water had Washd.
While I was here a very heavy Thunder Shower came on which lasted upwards of an hour.
Here also, I tried what time the Mill requird to grind a Bushel of Corn and to my Surprize found She was within 5 Minutes of an hour about. This old Anthony attributed to the low head of Water (but Whether it was so or not I cant say—her Works all decayd and out of Order wch. I rather take to be the cause).
This Bushel of Corn when Ground measurd near a Peck more Meal.
No. Et. Wind and Cloudy all day. Towards Night it dripd of Rain.


   
   The mill was probably a small, one- or two-story wooden structure with an overshot or breast wheel and a single set of grinding stones. GW’s assessment of the mill’s machinery must have been correct, but Anthony recognized an equally important problem. The head of water was not high enough to generate much force when the water fell on the wheel, and without more power, better machinery could not be used to its full capacity. Some work was done on the millrace by Hosea Bazell during the late summer, but any improvement made in the head of water was probably minimal (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio

102). Jerry Mitchell apparently confined his efforts this year to rebuilding the mill’s internal works.



   
   The slave carpenter Anthony was in his middle fifties when he was brought to Mount Vernon in 1759 as part of Martha Custis’s dower. GW made him his miller but the next year reassigned him to the crew of carpenters, where by 1762 he had become head slave carpenter. After 1763 Anthony disappears from GW’s tithable lists.



 


Wednesday Apl. 9th. Wind at No. Et. Very Cloudy and sometimes Misty.
The Heavy Rains that had fallen in this few days past had made the Ground too wet for Plowing; I therefore set about the Fence which Incloses my Clover Field.
Doctr. Laurie came here. I may add Drunk.
Observd the Trefoil wch. I sowd on the 3d. Inst. to be coming up, but in a Scattg. manner. The Lucerne wch. was sewd at the same time and in the same manner appeard much better; & forwarder.
 


Thursday Apl. 10th. Mrs. Washington was blooded by Doctr. Laurie who stayd all Night.
This Morning my Plows began to Work in the Clover Field, but a hard Shower of Rain from No. Et. (where the Wind hung all day) abt. 11 Oclock, stopd them for the Remainder of the day. I therefore Employd the hands in making two or three hauls of the Sein, & found that the Herrings were come.
Val Crawford brought 4 Hhds. of my Mountain Tobo. to the Warehouses in Alexa. two in my own Waggon and with a Plow such as they use mostly in Frederick came here in the Night.
He informd me of my worthy Overseer Hardwicks lying since the 17th. Ulto. in Winchester of a Broken Leg.


   
   Valentine Crawford (d. 1777) lived near GW’s Bullskin plantation in Frederick County and was regularly hired to bring down GW’s mountain tobacco from those quarters. Valentine was the brother of Col. William Crawford (1732–1782) and half brother to John, Hugh, Richard, and Marcus Stephenson, sons of Richard and Onora (née Grimes) Crawford Stephenson, all of whom appear in the diaries.



 


Friday Apl. 11th. Set one Plow to Work again in the Morning the other about 10 Oclock in the Clover Field.
Tryd the new Plow brot. Yesterday, found she did good Work and run very true but heavy—rather too much so for two Horses, especially while the Gd. was moist.
Abt. 11 Oclock set the People to Hauling the Sein and by Night

and in the Night Catchd and dressd  Barrels of Herring and 60 White Fish.
Observd that the Flood tide was infinitely the best for these Fish.
The Wind came fresh from So. Et. the day Cool. Cloudy till Noon, but very clear promising settled Weather afterwards.


   
   After cleaning, the catch was packed with salt into barrels and stored for use on the plantation, fish being a staple of the slaves’ diet (MIDDLETON [2]Arthur Pierce Middleton. Tobacco Coast: A Maritime History of the Chesapeake Bay in the Colonial Era. Newport News, Va., 1953., 202–5).



 


Saturday April 12th. Hard No. West the whole day, very clear and Cool.
Hauld the Sein but without Success. Some said it was owing to the wind setting of the Shore, which seems in some Measure confirmd by the quantity we catchd Yesterday when the Wind blew on upon it.
About 11 Oclock finishd plowing the Clover Field. Abt. 1 Mullatto Jack began harrowing it with the wide Toothd Harrow and got half over the Field by Night. Cook Jack went to Plowing in the 12 Acre Field.
Perceivd my Barley and Oats to be coming up very thick and well.
Engag’d 150 Bushels of Oats of an Eastern shore Man & got 40 of them Landd. before I found they were damagd.


   
   GW paid £2 16s. for 39½ bushels of the oats (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 89).



 


Sunday April 13th. Fine clear still Morng. Abt. 10 Oclock the Wind (what little there was before being So.) came Easterly, blew fresh and Clouded. Towards Evening the Atmostphere was quite Overcast and threatned Instant Rain.
My Negroes askd the lent of the Sein to day but caught little or no Fish. Note the Wind blew upon the shore to day.
 


Monday Apl. 14. Fine warm day, Wind So[uther]ly and clear till the Eveng. when it clouded.
No Fish were to be catchd to day neither.
Mixd my Composts in a box with ten Apartments in the following manner viz.—in No. 1 is three pecks of the Earth brought from below the Hill out of the 46 Acre Field without any mixture—in No.

2. is two pecks of the said Earth and one of Marle taken out of the said Field which Marle seemd a little Inclinable to Sand.

3. Has 2 Pecks of sd. Earth and 1 of Riverside Sand.
4. Has a Peck of Horse Dung.
5. Has Mud taken out of the Creek.
6. Has Cow Dung.
7. Marle from the Gullys on the Hill side wch. seemd to be purer than the other.
8. Sheep Dung.
9. Black Mould taken out of the Pocoson on the Creek side.
10. Clay got just below the Garden.

All mixd with the same quantity & sort of Earth in the most effectual manner by reducing the whole to a tolerable degree of fineness & jubling them well together in a Cloth.
In each of these divisions were planted three Grains of Wheat 3 of Oats & as many of Barley, all at equal distances in Rows & of equal depth (done by a Machine made for the purpose).
The Wheat Rows are next the Numbered side, the Oats in the Middle, & the Barley on that side next the upper part of the Garden.
Two or three hours after sowing in this manner, and about an hour before Sun set I waterd them all equally alike with Water that had been standing in a Tub abt. two hours exposd to the Sun.
Began drawing Bricks burning Lime & Preparing for Mr. Triplet who is to be here on Wednesday to Work.
Finishd Harrowing the Clover Field, and began reharrowing of it. Got a new harrow made of smaller, and closer Tinings for Harrowing in Grain—the other being more proper for preparing the Ground for sowing.
Cook Jack’s plow was stopd he being employd in setting the Lime Kiln.


   
   grains of wheat: Triticum aestivum, wheat, was second to tobacco as a cash crop during GW’s early farming years and his prime cash crop after he reduced his tobacco plantings in later years. When he speaks of “wheat” he means the common English red winter wheat, but during his lifetime he tried at least a dozen different kinds and experimented (as above) with various modes of culture. A common method of cropping was to sow wheat between corn rows after the corn had been topped in late summer. GW’s diaries and papers show him trying early wheat, summer wheat, red-straw wheat, lamas wheat, double-headed wheat, yellow-bearded wheat, and Russian wheat sent him by British agriculturist Arthur Young. White wheat became his favorite variety but during the Revolution, when his farms were neglected, his seed became so mixed that it lost its original characteristics. Much of his experimentation with wheat after that time involved finding an ideal white variety. He sent a sack of early white wheat to Sir John Sinclair 10 July 1798, saying it had been developed in America about seven years earlier and

was a white, full, and heavy grain. Possibly this is the strain which Thomas Jefferson sent home from Georgetown, Md., in 1790, reporting that Washington had assured him it was the best he had ever seen. It was a white wheat widely used in Maryland with a small, plump grain, weighing 62 to 64 pounds per bushel (BETTS [2]Edwin Morris Betts, ed. Thomas Jefferson’s Garden Book, 1766–1824: With Relevant Extracts from His Other Writings. Philadelphia, 1944., 153–54).



 


Tuesday April 15th. Sent Tom and Mike to Alexandria in my Boat for 20 or 25 Bushels of Oats.
Went up myself there to Court after calling at Mr. Green’s & leaving Mrs. Washington there.
Mr. Darrell not being there the Execution of his Deeds were again put of.
Being informd that French, Triplet and others were about buying (in conjunction) a piece of Land of Simon Piarson lying not far from my Dogue Run Quarter I engagd him to give me the first offer of it so soon as he shoud determine upon selling it.
About 3 Oclock fell a very heavy Shower of Rain attended with much Wind at So. wch. Instantaneously abt. an hour by Sun changd to No. West & blew for a few Minutes most violently but soon after fell calm.
Good part of my New Fencing that was not Riderd was leveld.


   
   Simon Pearson (c.1738–1797) owned 558 acres of land which lay on the main road from Alexandria to Colchester, northwest of the land on Dogue Run that GW had bought from Sampson Darrell in 1757. To sell his tract Pearson had to dock the entail on it, which he achieved in 1762, and on 14 Feb. 1763 GW bought 178 acres of Pearson’s land for £191 7s. (deed of Pearson to GW, DLC:GW). The remainder went to William Triplett and George Johnston.


   
   
   fencing . . . not riderd: In a rail fence, a rider is the top rail placed in a crotch of crossed stakes at the end of each panel, to lock all the rails in place and keep the fence firm.



 


Wednesday Apl. 16. My Boat which the Wind and Rain prevented from returning Yesterday came home this Morning the Wind being at North West and Fresh.
Mr. Triplet & his Brother came this day to Work. Abt. 10 Oclock they began, and got the Wall between the House and Dairy finishd.
Thinking the Ground Rather too wet for Sowing I set my Horses to Carting Rails, and both my Plows were stopd Cook Jack being employd abt. the Lime.
Finishd a Roller this day for Rolling my Grain.
 


Thursday April 17th. By 3 Oclock in the afternoon Mr. Triplet finishd the Wall between the Dairy and Kitchen. The Rain from that time prevented his Working.

Sowed my Clover Field with Oats, 24 Bushels. The upper part next the Peach Orchard was Harrowed in during the Rain but before it began to Clog much.
Also sowd 18 Rows of Lucerne in the 12 Acre Field below the Hill. The first 4 Rows were Sowd in Drils the others by a line stretchd and the Seed Raked In.
Richd. Stephens brot. down 9 Hogsheads of Tobo. to go to the Inspection at Hunting [Creek Warehouse] in a flat which I borrowd (or I rather suppose hird) from Messrs. Carlyle and Dalton—wch. Flat brot. down 4 Barrels of Corn—being part of Eight that I was to have had of William Garner at the rate of 9/. pr. Barl. to be paid in Pistoles or Dollars. It seems the other 4 Barrels I am to get from Garner’s House.
A Fresh Southerly Wind blew all day. Towards Noon it shifted more East and by 3 Oclock it began Raining and continued so to do witht. Intermission till we went to Bed & how long afterwards I know not.


   
   The Alexandria retail partnership of John Carlyle & John Dalton lasted from 1744 to Dalton’s death in 1777, an unusually long time in an age when most partnerships were entered into for one year at a time and few lasted more than a decade. GW carried this firm on his books from 1760 to 1769. William Gardner was a Truro vestryman from 1765 to 1776, when he apparently moved out of the parish. In 1766 and 1767 he served as a churchwarden with GW. flat: flatboat.



 


Friday April 18th. Righted up all my Fencing.
Planted other Pine Trees in the Fencd place at the Cornr. of the Garden the first being broke, and much hurt by Creatures.
Began Sowing my Clovr. and got 4 Acres sowd 14 lb. to the Acre. Harrowd it in with the fine toothd Harrow as light as I coud.
Tryd my Roller wch. find much too light.
Sowd 69 Rows more of Lucerne which makes 87 in all.
Got my Cloaths &ca. packd up for my Journey to Williamsburg tomorrow.
Mr. Barnes’s Davy brot. home my Negroe fellow Boson who Ran away on Monday last.


   
   Davy was one of Abraham Barnes’s slaves. In 1760 Boson was assigned to the Mount Vernon quarter called Williamson’s. GW today paid Davy 10s. for taking up Boson (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 89). For colonial Virginia slaves who “ran away” from their masters, see MULLINGerald W. Mullin. Flight and Rebellion: Slave Resistance in Eighteenth-Century Virginia. New York, 1972..



 


Saturday Apl. 19th. Crossd at Mr. Possey’s Ferry and began my journey to Williamsburg about 9 Oclock. Abt. 11 I broke my

Chair and had to Walk to Port Tobo. where I was detaind the whole day getting my Chair mended—no Smith being with 6 Miles. Lodgd at Doctr. Halkerston’s.


   
   John Posey’s ferry crossed the Potomac River from the lower point of the Mount Vernon neck to Marshall Hall in Charles County, Md., home of Capt. Thomas Hanson Marshall (1731–1801) and his wife Rebecca Dent Marshall (c.1737–1770). By using Posey’s ferry, GW could cut across Charles County, past Port Tobacco, and recross the Potomac, entering Virginia in the Chotank area of King George County. In this way he saved himself from traveling the lower “Potomac Path” on the Virginia side of the Potomac, which crossed a number of swamps and small streams now swollen by a week of hard rains. Robert Halkerston had lived in Fredericksburg during GW’s youth, where he was a founding member of the Masonic Lodge in 1752 and was probably present at the 1753 lodge meetings in which the young GW was initiated, passed, and raised into Masonry.



 


Sunday Apl. 20th. Set out early, and crossd at Cedar point by 10; the day being very calm & fine, Dind and lodgd at my Brother’s. The Evening Cloudy with Rain. Wind tho little at So. West.


   
   The lower of the two Cedar Points in Maryland was about a 13–mile ride south from Port Tobacco. GW most likely used Hooe’s ferry, although several ferries crossed the Potomac from Cedar Point in 1760. His brother Samuel’s plantation in the Chotank area of Stafford County (now King George County) was originally one of their father’s quarters, inherited by Samuel when he came of age in 1755 (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:513–16). There Samuel settled and built a “dwelling house with six rooms below and three above . . . situated on a hill, that opens a most agreeable prospect for some miles up and down the [Potomac] river” (Va. Gaz., R, 18 Aug. 1768, supp.). In the 1760s Samuel served as a justice of the peace for Stafford County and as a vestryman for St. Paul’s Parish.



 


Monday Apl. 21st. Crossd at Southern’s and Tods Bridge and lodgd at Major Gaines’s.

   
   
   After leaving his brother’s home GW rode about three miles below Leedstown to Southern’s (earlier Southings) ferry on the Rappahannock River, whose owner lived on the far side of the river in Essex County. In 1755 the ferryboat was manned by two Negroes (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 3:22; “Narrative of George Fisher,”“Narrative of George Fisher. Commencing with a Voyage from London, May, 1750, for Yorktown in Virginia and Ending in August, 1755, on His Return from Philadelphia to Williamsburg.” William and Mary Quarterly, 1st ser., 17 (1908–9): 100–139, 147–76. 170). GW then rode southwest through Essex and King and Queen counties to arrive at Todd’s Bridge, where he crossed the Mattaponi River into King William County a short way upriver from Aylett’s Warehouse (later the village of Aylett, Va.). In 1760 William Todd, who lived on the King and Queen side of the bridge, also had a warehouse and an ordinary at this crossing (GRAY [1]Arthur P. Gray. “Washington’s Burgess Route.” Virginia Magazine of History and Biography 46 (1938): 299–315., 303). Maj. Harry Gaines (d. 1767), a local planter, was elected a burgess for King William County in 1758.



 


Tuesday April 22d. Crossd Pamunky at Williams’s Ferry, and visited all the Plantations in New Kent. Found the Overseers
   
   

much behind hand in their Business. Went to Mrs. Dandridges and lodgd.


   
   From Major Gaines’s, GW rode south through King William County to cross the Pamunkey River into New Kent County at Williams’s ferry. The crossing brought him very near the Custis plantations in the vicinity of the White House, which had been the home of Martha Dandridge Custis when GW met her. Mrs. Frances Jones Dandridge (1710–1785), widow of John Dandridge (1700–1756), was GW’s mother-in-law. She lived at Chestnut Grove in New Kent County, about midway along the Pamunkey River between the White House and the Bassett’s home, Eltham (GRAY [1]Arthur P. Gray. “Washington’s Burgess Route.” Virginia Magazine of History and Biography 46 (1938): 299–315., 304, 315).



 


Wednesday Apl. 23d. Went to Colo. Bassetts and remaind there the whole day.


   
   Burwell Bassett’s home, Eltham in New Kent County, was less than a mile up the Pamunkey River from West Point, where the Pamunkey joins the Mattaponi to form the York River.



 


   Thursday April 24th. Visited my Quarters at Claibornes and found their business in tolerable forwardness. Also went to my other Quarter at  where their was an insufficient quantity of Ground prepard—but all that coud be had—it was sd.
Dind at Mr. Bassetts and went in the Evening to Williamsburg.


   
   claibornes: This Custis plantation lay in King William County on the neck of land the Pamunkey River forms just above Eltham. Containing an estimated 3,080 acres, nearly half of which were marsh, Claiborne’s was so named because Martha Washington’s first husband, Daniel Parke Custis, had purchased it 14–15 Dec. 1750 from the executors of William Claiborne (d. 1746) of Romancoke (survey by William Groveham 14–18 April 1789 and 25–29 Mar. 1791, Vi). When the Custis estate was apportioned among Martha and the two children, Claiborne’s was one of the plantations assigned to her by right of dower. As her second husband, GW was entitled to use the dower plantations as if they were his own, except that he could not sell them or encumber them “to the prejudice of her ultimate rights or those of her heirs,” for on her death the dower plantations were to go to John Parke Custis (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 3:20). At this time 19 dower slaves worked at Claiborne’s, growing tobacco, wheat, and corn under the direction of the plantation’s overseer, John Roan (“Part of John Roan’s Crop—1759,” and “A List of Working Dower Negroes, where settld & under whose care, 1760,” DLC:GW; both lists are at the beginning of the 1760 Virginia Almanack in which GW kept his diary for this year).



 


Friday Apl. 25th. Waited upon the Govr.


   
   The governor of Virginia was an appointee of the king. Since, in the British imperial practice, the governorship was considered to be a source of revenue as well as an administrative responsibility, the governor often obtained the royal appointment of a lieutenant governor, who would live in Virginia as the colony’s chief executive officer, and with whom the governor would come

   to some agreement over the income and perquisites of the office. In 1760 the governor of Virginia was Sir Jeffrey Amherst, and the resident lieutenant governor was Francis Fauquier (1703–1768). Fauquier was commissioned lieutenant governor of Virginia 10 Feb. 1758, took the oaths of office in Williamsburg 5 June 1758, and died in office. He had thus been GW’s superior during part of the 1758 campaigns against the French. It was Lieutenant Governor Fauquier whom he visited on this date; he was following the common practice of Virginians in referring to him as simply the governor.




 


Saturday Apl. 26th. Visited all the Estates and my own Quarters about Williamsburg. Found these also in pretty good forwardness.
Receivd Letters from Winchester informing me that the Small Pox had got among my Quarter’s in Frederick; determind therefore to leave Town as soon as possible and proceed up to them.

   
   
   estates: John Parke Custis’s plantations in York County. He had also inherited the Custis lands in New Kent, Hanover, and Northampton counties as well as lots in Williamsburg and Jamestown (Custis to GW, 11 May 1778, ViHi; Va. Gaz., P, 16 Oct. 1778). my own quarters: Martha Washington’s dower plantations in York County—Bridge Quarter and the Ship Landing, both of which lay near the Capitol Landing on Queen’s Creek about two miles north of Williamsburg. Together they contained about 1,000 acres, of which “100 or more” were “firm hard marsh, supporting a numerous flock of cattle winter and summer,” and 10 to 12 were swamp (Va. Gaz., P&D, 2 April 1767). Tobacco and corn were grown on the higher ground by 19 dower slaves who worked there at this time. The dower property also included a gristmill, which adjoined the two York plantations, plus lots in Williamsburg

   and Jamestown (“A List of Working Dower Negroes, where settled, & under whose care, 1760,” DLC:GW, at the beginning of GW’s 1760 Virginia Almanack; GW to Custis, 12 Oct. 1778, DLC:GW).



 


Sunday Apl. 27th. Went to Church. In the Afternoon some Rain, & a great deal of severe Lightning but not much Thunder.


   
   church: probably Bruton Parish Church on Duke of Gloucester Street in Williamsburg.



 


Monday Apl. 28th. Let my House in Town to Colo. Moore, for Colo. Dandridge, who is to come into it in the Fall, and pay me 45 £ pr. Ann. In the meanwhile I am to paint it.
In the Afternoon after collecting what Money I coud I left Town and reachd Colo. Bassetts.
This day agreed with Mr. Jno. Driver of Nansemond for 25,000 shingles to be deliverd in October. They are to be 18 inch shingles and of the best sort. Desird him if he coud not cause them to be deliverd for 18/ a Thousd. not to send them but let me know of it as soon as possible.


   
   By “my House in Town,” GW refers to a Williamsburg house in Martha’s dower estate which was now under GW’s management.



   
   Colonel Moore is either Thomas Moore or his brother and near neighbor, Bernard Moore (d. 1775), of Chelsea, who was a burgess for King William County 1744–65 and again, 1769–71. Both were colonels and lived in the Custis-Dandridge-Bassett neighborhood along the Pamunkey River; both were heavily in debt to the Custis estate. Colonel Dandridge is Bartholomew Dandridge (1737–1785), a brother of Mrs. Washington.



   
   The money GW collected today was for burgesses’ wages and an old account from the colony of Virginia £60 4d. in all (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 89).



   
   John Driver was a merchant in the port town of Suffolk, Va., on the Nansemond River. One of the major sources of roofing shingles for Virginians was the Dismal Swamp area just south of Suffolk in Nansemond County.



 


Tuesday Apl. 29th. Reachd Port Royal by Sunset.


   
   GW crossed the Pamunkey River at Thomas Dansie’s ferry and dined at Todd’s ordinary on his way to Port Royal (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 89).



 


Wednesday 30th. Came to Hoes Ferry by 10 Oclock but the wind blew too fresh to cross: detained there all Night.


   
   Hooe’s ferry, running from Mathias Point in Virginia to lower Cedar Point in Maryland, was established in 1715 by Col. Rice Hooe (Hoe, Howe), grandson of Rice (Rhuys) Hooe, a seventeenth-century immigrant from Wales. At Colonel Hooe’s death (1726), the ferry was inherited and run by his son John (1704–1766), and following John’s death by John’s widow, Ann Alexander Hooe, and their son Gerard Hooe (1733–1786), who married

Sarah Barnes (1742–1815) and lived at the family home of Barnsfield in Mathias Neck, Stafford County (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 4:93; Va. Gaz., R, 24 Mar. 1768; NICKLIN [1], 368).



   
   From Hooe’s ferry, GW probably retraced his steps home but entered no expense in his ledger for recrossing the Potomac to reach Mount Vernon.



